Title: To James Madison from Alexander Hamilton, 12 June 1811
From: Hamilton, Alexander Jr.
To: Madison, James


Dear Sir,
Lisbon June 12th 1811
If I have not already, too much trespassed upon your attention, permit me to observe, that the commercial Interests of the United States, are now unrepresented in Portugal. The consulate office, in consequence of the absence of Mr Jarvis, has become vacant. If it comports with your feelings & does not interfer, with the arrangements of Government, I should be happy, through your personal influence, to obtain this station. From the natural indolence & love of ease, that pervades this country, this will always be an important mart, for American productions. As the true policy of our country is to secure, an honorable tranquility, we should avoid exotic transactions as productive of vexatious changes & confirm those arrangements, founded in mutual interests. These degenerate people, are so excessively ignorant, that an attempt to reformation by revolution, would be productive of the most sanguinary consequences & from the nature of such ingredients, would terminate in a more extreme slavery. The laws of this nation I understand, are excellent, they are however a dead letter. The influence of our commercial rival, has already evidenced its invidious effects, by the adoption of a system of exclusion, that prohibits the admission of all liquors, from the United States, that may arrive here, after the 10th May past. Should security & tranquility be restored, the ascendancy of Great Britain, will be more dependent upon personal influence, than national power. The councils of Portugal, will represent the prejudices of individuals, themselves dependent upon commercial calculations & private affections.
Should you have time, to reply to my request a letter addressed, to the care of Mess: Le Roy Bayard & McEvers New York will be carefully transmitted to Mess Baring Brothers & Co London my commercial correspondents. My intention is to be in England, about the last of August.
The combined forces, in Spain & Portugal have dearly purchased their late victories & from present appearances, there is every expectation, of a decisive battle, on the plains of Merida. Marshalls Soult & Victor have about 50.000 Men. Lord Welington 60.000. The[y] have advanced from Seville to the relief of Badajos. The issue will decide, the fate of th⟨ree⟩ nations. Accept the respects of Your Obedt Hum: Servt.
A Hamilton
